Case 1:17-cr-00357-LAK Docurment 453 Filed 06/26/19 Page 1 of 4

Kramer Levin Dani R. James 1177 Avenue of the Americas
Partner New York, NY 10036
T 212-715-9363 T 212.715.9100
F 212-715-8069 F 212.715.8000

Diames@KRAMERLEVIN.com

June 26, 2019

BY ECF

 

Hon. Lewis A, Kaplan
United States District Judge MEMO ENDORSED
Southern District of New York °

United States Courthouse

500 Pearl Street

New York, NY 10007

Re: United States vy. Blaszezak et al., No. 17 Cr. 357 (LAK)
Dear Judge Kaplan:

We write on behalf of Theodore Huber to respectfully request that Mr. Huber be.
permitted to travel with his family to Vermont from July 5 to July 8, and to Colorado and Utah ~
from July 18 to July 23. Mr. Huber’s current bail conditions restrict his travel to the Southerti
and Eastern Districts of New York and the District of Connecticut. The government, by
Assistant United States Attorney lan McGinley, consents to this application, as does Mr. Huber’s
Probation Officer.

Sincerely,

/s/ Dani R. James
Dani R, James
Nolan J. Robinson
Kramer Levin Naftalis & Frankel LLP
Attorneys for Theodore Huber

Ce (by email): lan McGinley and Josh Naftalis
Assistant United States Attorneys

Roody Joseph
US. Probation Officer

 

 

i “DC SDNY
(0 CUMENT

fe TRONICAPLY FILED || SO ORDERED
AO pg

' aperitep: YON? @ o,, 26 2019 |
wl j LE J =
KRAMER LEVIN NAFTALIS & FRANKEL LLP ™ ° ~ “Geb (Y
KL3 J207814.1 ‘

  

 

 

 

 
